Sharpstein, J.:
The petitioner alleges that on the first day of June, 1880, the Board of Supervisors of the City and County of San Francisco, passed an ordinance known as “Order Mo. 1,573— Establishing Water Bates,” to take effect on the first day of July thereafter, and that by section 11 of said ordinance it is provided that “ The rates of compensation to be collected for water supplied to the City and County of San Francisco for municipal purposes, shall be as follows:
“Fifteen ($15) dollars per month for each and every hydrant for fire purposes and for flushing sewers. Five hundred ($500) dollars per month for water furnished for Golden Gate Park. Seven thousand ($7,000) dollars per month for water for all the public buildings” * * * “due and payable at the end of each month.”
And it is further alleged that in and by said ordinance rates were also prescribed to be collected for water furnished for domestic and other purposes to private consumers.
But it was provided in said ordinance that “in case the rates or compensation hereby fixed for water supplied to the City and County of San Francisco for municipal purposes shall be fully paid monthly by the said city and county to the Spring Valley Water Works, the same shall be allowed by said corporation upon the rates charged to its consumers other than the city and county, for the month succeeding the the month in which the same are collected, and in such manner that the rates to such consumers for such succeeding month shall be diminished twenty-five (25) per cent, or such proportion thereof as may be collected from said-city and county.”
Since the passage of that ordinance such proceedings have been had by said Board as to entitle the Spring Valley Water *169Works to have its claims for compensation for water furnished to said city and county, audited and allowed by the respondent as auditor of said city and county, provided said ordinance was valid. But it is alleged that the respondent has refused to audit and allow said claims, and that by reason thereof said Spring Valley Water Works has not allowed anything upon the rates 'charged to its private consumers, of which the petitioner is one, and it therefore asks the Court to compel the allowance of said claims against the city and county, in order that the Spring Valley Water Works may be compelled to proportionately diminish the rates charged to the petitioner as a private consumer of its water.
It is claimed on behalf of the petitioner that by Section 1 of Article xiv of the Constitution, it is made the duty of said Board of Supervisors to fix the rates or compensation to be collected by said Spring Valley Water Works for the water supplied to said city and county, or the inhabitants thereof, and that by the passage of the ordinance above referred to, said Board strictly fulfilled the requirement of said clause of the Constitution. But we have looked in vain for any provision of the Constitution which would authorize said Board to fix the rates to be paid by the city and county, and then, in effect, provide that if said city and county did not pay the rates so fixed for it to pay, that the same should be added to the rates fixed for private consumers to pay. Or, that in case the city and county did pay its rates or any part thereof, that the amount paid by it should be allowed to private consumers. We do not think that the language of the Constitution will admit of that construction. If it confers upon the Board the power to fix the rates or compensation which the city and county must pay to the Spring Valley Water Works, for water supplied to said city and comity, it is very clear that when said rates are fixed, it concerns nobody except the Spring Valley Water Works and said city and county, whether said rates are paid by the latter or not. The ordinance under consideration simply provides that, if the Spring Valley Water Works-collects any money from the city and county for water, it shall' credit the amount so collected to private consumers of water. Is that fixing rates? If not, that pro*170vision of the ordinance is void, and the petitioner can claim nothing by virtue of it.
The question mainly discussed on the hearing of this case was whether, under the Constitution, the city and county is chargeable for water which, under the general incorporation law of the State, it was entitled to have furnished without charge before the adoption of the Constitution.
But that question does not arise in this case. The petitioner’s right to be heard depends wholly upon the validity of the ordinance now before us. If invalid, as we think it to be, the Auditor can not be compelled to audit and allow claims for water furnished to the city under it. And that is the only question now before the Court.
Application denied.
Morrison, C. J., and Thornton, McKinstry, and McKee, JJ., concurred in the judgment,